JOHNSON, J.
This is an action in ejectment joined with an action to quiet title by plaintiff, J. A. Lanthin, against Leonard G. Herron, Sr., et al. to recover possession of 160 acres of land in McCurtain county, Oklahoma, to cancel and remove as a cloud on his title an alleged void tax deed and to quiet title in him.
After defendants filed an answer with exhibits attached thereto, the trial court on motion of plaintiff rendered judgment on the pleadings in favor of the plaintiff without any proof of the aver-ments of the petition as to plaintiff’s title.
*222The plaintiff in error here, defendant below, contends, among other things, that judgment for plaintiff on the pleadings cannot be rendered in an action of ejectment without proof of averments of petition as to plaintiffs title.
In the absence of special statutory-provisions, general rules as to motions for judgment on the pleadings applies, 28 C. J. S., Ejectment, §75; and the plaintiff may properly be awarded judgment on the pleadings where, as in this case, defendants’ pleading, in effect, admits plaintiffs right to possession, Id. But by statute, the rule in an ejectment action is otherwise in this jurisdiction. See Title 12 O.S.A. 1142. Under this section, judgment for plaintiff cannot be rendered in an action of ejectment without proof of aver-ments of petition as to title in plaintiff; and we have so held in Light of Truth Spiritualist Church of Tulsa v. Davis, 192 Okla. 284, 135 P. 2d 35, and cases cited therein.
There are other errors complained of but are such as may not reoccur upon retrial.
The judgment is reversed and the cause remanded with directions to proceed in accord with the views herein expressed.